Citation Nr: 1803921	
Decision Date: 01/22/18    Archive Date: 01/31/18

DOCKET NO.  14-20 135	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for a psychiatric disorder, claimed as a depressive disorder and posttraumatic stress disorder (PTSD).

2.  Entitlement to a temporary total rating during in-patient treatment for a service-connected psychiatric disorder.  


REPRESENTATION

The Veteran represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

Nicole L. Northcutt, Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from October 2002 to April 2005.

These matters come before the Board of Veterans Appeals (Board) on appeal from a rating decision issued in October 2011 by a Regional Office (RO) of the Department of Veterans Affairs (VA).  

The Board acknowledges that the RO has captioned the Veteran's service connection claim for a psychiatric disorder as a claim to reopen a previously denied claim.  However, given that service treatment records relevant to this claim have been associated with the record since the issuance of the prior final rating decision adjudicating his initial psychiatric disorder service connection claim, the Board has accordingly rephrased the claim as an initial service connection claim, subject to de novo review.  See 38 C.F.R. § 3.156(c).  

In December 2016, the Veteran testified at a Board hearing conducted before the undersigned Veterans Law Judge.

The appeal is REMANDED to the RO.  VA will notify the Veteran if further action is required.


REMAND

The Veteran is seeking service connection for a psychiatric disorder, which he asserts he developed during or as a result of his active service, including service in Iraq.  Indeed, the Veteran's service treatment records reflect that when completing his post-deployment medical history report, the Veteran affirmed that he had experienced diminished interest when engaging in daily activities and that he feared for his life during his deployment.  Moreover, during the pendency of this appeal, the Veteran has been diagnosed with PTSD, a depressive disorder, an adjustment disorder, and substance and alcohol abuse disorders.  Thus, given the evidence of in-service psychiatric symptoms and current diagnoses of psychiatric disorders, VA's duty to obtain a related examination and nexus medical opinion has been triggered.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006) (holding that an examination is necessary if, inter alia, evidence indicates that the disability or persistent or recurrent symptoms of a disability may be associated with the Veteran's service or service-connected disability).

However, while the Veteran has been afforded two VA examinations to determine whether his PTSD is related to service, these examiners focused on the relationship between the Veteran's PTSD and his uncorroborated stressors of witnessing the deaths of fellow soldiers during his deployment to Iraq.  In that regard, the Veteran denied witnessing the death of any others when completing his post-deployment health questionnaire, and when asked by the RO to provide further details of the deaths he reported witnessing during his VA examinations (to allow the RO to conduct corroborative research), he failed to provide any further information. 

Moreover, while one of the Veteran's VA PTSD examiners determined that there was no evidence reflecting that the Veteran's PTSD was attributable to his fear of hostile military forces, the examiner did not acknowledge or consider the Veteran's post-deployment report of fearing death while deployed.  Furthermore, neither examiner addressed whether the Veteran's depressive and adjustment disorders, diagnosed during this appeal, are related to service.  

Accordingly, a new VA psychiatric examination and medical opinion addressing the aforementioned relevant evidence is required.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate). 

Additionally, the Veteran's recent treatment records, which may reflect recent psychiatric treatment and therefore be relevant to this appeal, should be obtained. 

Given that the disposition of the Veteran's claim seeking a temporary total rating during in-patient treatment for a psychiatric disorder is contingent upon the disposition of his claim seeking service connection for a psychiatric disorder, the claims are inextricably intertwined, and adjudication of the temporary total rating claim is deferred pending the requested development outlined above.  See Tyrues v. Shinseki, 23 Vet. App. 166, 177 (2009) (en banc) (explaining that claims are inextricably intertwined where the adjudication of one claim could have a significant impact on the adjudication of another claim.).

Accordingly, the case is REMANDED for the following action:

1.  Obtain any VA treatment records dated since May 2015, and request that the Veteran either submit any recent psychiatric private treatment not of record or submit a completed release form to allow VA to request these records on his behalf.

2.  Then schedule the Veteran for a VA examination to determine the nature and etiology of any acquired psychiatric disorder, including PTSD.  The examiner should review the entire claims file, including a copy of this remand.  Such review should be noted in the examination report.  All necessary tests and studies should be conducted.

The examiner must conduct a complete psychological examination with any indicated testing and state each diagnosis conforming to the DSM-IV.  See 79 Fed. Reg. 45,093-02 (Aug. 4, 2014) (the DSM-5 does not apply to a case such as this one, which was certified to the Board prior to August 4, 2014).
The examiner should respond to the following:

a.  Please indicate whether the Veteran meets the criteria for a DSM-IV diagnosis of PTSD, and if so, identify the stressor(s) upon which such diagnosis is based and whether they are related to fear of hostile military or terrorist activity.  In addressing this question, please comment on the Veteran's March 2004 post-deployment report of experiencing diminished pleasure in daily activities and fearing for his life while stationed in Iraq.  

If a diagnosis of PTSD is not made, the examiner should provide a detailed discussion of why the Veteran does not meet the DSM-IV PTSD diagnostic criteria for that diagnosis, and specifically address the December 2010 VA examination report diagnosing PTSD.

b.  For any psychiatric disability other than PTSD present since March 2006, to depressive disorder and adjustment disorder, the examiner is requested to opine as to whether it is at least as likely as not (50 percent probability or greater) that such disability had its onset in service or is otherwise related to the Veteran's in-service experiences, to include his March 2004 post-deployment report of experiencing diminished pleasure in daily activities and fearing for his life while stationed in Iraq.  

c.  If a psychiatric disorder is related to service in light of questions (a) and (b) above, please also opine as to whether it is at least as likely as not (50 percent or higher probability) that any diagnosed substance abuse disorder is (1) proximately due to or (2) aggravated (worsened) by that disorder.

Please provide a detailed rationale for all opinions rendered.  Do not rely solely on an absent of any information in service treatment records.  If unable to render an opinion without resorting to speculation, please provide a rationale for that conclusion.

3.  Then, after taking any additional development deemed necessary, readjudicate the appeal.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
S. BUSH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).


